UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-8194


WILLIAM JASPER GOODMAN, JR.,

                Petitioner – Appellant,

          v.

LEWIS SMITH, Superintendent,

                Respondent – Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:09-cv-00483-GCM)


Submitted:   March 5, 2010                 Decided:   March 18, 2010


Before MICHAEL, KING, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Jasper Goodman, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             William     Jasper     Goodman,       Jr.       seeks    to     appeal       the

district     court’s   order      dismissing       as    untimely      his      28    U.S.C.

§ 2254 (2006) petition.            The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                 A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional      right.”         28    U.S.C.      § 2253(c)(2)         (2006).           A

prisoner      satisfies      this        standard       by     demonstrating              that

reasonable     jurists     would     find      that      any    assessment           of    the

constitutional      claims    by    the    district       court      is    debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.               Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                   We have

independently reviewed the record and conclude that Goodman has

not   made    the   requisite      showing.         Accordingly,           we   deny       his

motions for a certificate of appealability and for appointment

of counsel, and we dismiss the appeal.                       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                DISMISSED



                                           2